[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 11-10949                OCTOBER 26, 2011
                             Non-Argument Calendar              JOHN LEY
                                                                  CLERK
                           ________________________

                       D.C. Docket No. 3:10-cr-00096-LC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

OSHANI TOMAR RICE,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (October 26, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Oshani Rice, in this direct criminal

appeal, has filed a motion to withdraw from further representation of the appellant,
because counsel believes that the appeal is without merit. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and Rice’s conviction and sentence are AFFIRMED.




                                         2